Citation Nr: 1742348	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-31 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned at a Board videoconference hearing in November 2016.  A transcript of the hearing is of record.  The Board notes that during the videoconference hearing, the Veteran waived initial RO consideration of new evidence added into the file, specifically including medical evidence such as the supportive medical opinion submitted in December 2016 (discussed below).  38 C.F.R. § 20.1304.

The Board notes that there appears to have been some confusion and typographical error in the prior characterizations of the issues on appeal in the RO rating decision and in the statement of the case.  However, the Board finds that the Veteran's claim of entitlement to service connection for tinnitus is properly before the Board despite not being consistently listed as part of this appeal; the Board notes that the July 2013 statement of the case clearly discusses the tinnitus claim in its "Reasons and Bases" section.


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss related to his in-service noise exposure.

2.  The Veteran has tinnitus related to his in-service noise exposure.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Certain chronic diseases, including sensorineural hearing loss and tinnitus (as organic diseases of the nervous system), may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Board points out that the absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hensley also provides that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that his current bilateral hearing loss disability had its first onset during service and is a consequence of acoustic trauma experienced during service; he has testified that his hearing loss has progressively worsened over the decades following service.  

There is no controversy in this case as to the fact that the Veteran currently suffers from bilateral hearing loss for VA disability purposes.  Such hearing loss was confirmed in the report of an April 2013 VA examination, including audiometric data establishing that the Veteran has bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.

The Veteran's service treatment records contain audiometric testing data from the beginning and the conclusion of the Veteran's service.  VA has historically considered that, on November 1, 1967, Service Departments changed from using American Standards Association (ASA) standards to using International Standards Organization - American National Standards Institute (ISO-ANSI) for audiograms.  Recent historical research, however, has revealed that the conversion date of November 1, 1967, may not have been consistent among all military branches until the regulatory standard for evaluating hearing loss was changed to require the use of ISO-ANSI units effective September 9, 1975.

The September 1965 pre-induction audiological evaluation of the Veteran indicated pure tone thresholds, in decibels, as follows (with the converted ISO units in parentheses):

HERTZ

500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
10 (20)
15 (20)
LEFT
5 (20)
5 (15)
5 (15)
10 (20)
10 (15)


The September 1965 pre-induction audiological evaluation of the Veteran also includes a "RECHECK" audiogram that indicates pure tone thresholds, in decibels, as follows (with the converted ISO units in parentheses):


HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
-10 (0)
-10 (0)
X
20 (25)
LEFT
10 (25)
-5 (5)
-10 (0)
X
20 (25)

The September 1956 report contains no speech recognition testing data.

The December 1968 separation audiological evaluation of the Veteran indicated pure tone thresholds, in decibels, as follows.  For the purposes of this decision, resolving doubt in the Veteran's favor, the Board has considered the December 1968 data to require conversion from ASA to ISO units (with the converted ISO units in parentheses):

HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
-10 (0)
-10 (0)
15 (25)
20 (25)
LEFT
0 (15)
-5 (5)
-10 (0)
0 (10)
20 (25)

The December 1968 report contains no speech recognition testing data.

If the Board reads the December 1968 data as requiring an ASA to ISO conversion, as appears to be appropriate (and which is furthermore consistent with recent historical research revealing that some military records did not consistently reflect such a conversion by 1968), then the service data reveals upward shifts in the auditory thresholds in some frequencies in both ears (suggesting a bilateral worsening of hearing acuity during service).

As discussed below, the Board finds that the Veteran's assertion as to in-service noise exposure is consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a).  Based on a thorough review of the record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to service.

The Board finds the Veteran has credibly described recalled exposure to acoustic trauma during service consistent with the nature of his service.  The Veteran testified at his November 2016 Board hearing about his presence in close proximity to loud weapons fire and at least one location at which he was present during incoming enemy strikes featuring mortar/rocket fire, and that he slept in a barracks beneath an artillery such that "every night they'd have all going rounds and all, and that was pretty loud too."  The Board observes that the Veteran has already established entitlement to service connection for posttraumatic stress disorder on the basis of reported stressors from experiences in Vietnam including (as presented in a November 2013 written statement) "[a] rocket or mortar hit close enough to me that it showered me with rocks," "[r]ocket or mortar attacks were pretty common in Phan Rang," "rocket attacks caused us to leave our beds in the middle of the night," "[s]ometimes the mortar attacks were pretty close."  The Board notes that the agency of original jurisdiction determined, as stated in the July 2014 statement of the case: "Based on your self-report, which we find credible and consistent with your military service, we will accept the likelihood that you experienced significant noise exposure while you were in the military."  For the purposes of this decision, the Board similarly accepts the Veteran's testimony regarding in-service acoustic trauma.  The Board finds that the Veteran's testimony with regard to in-service acoustic trauma has been reasonably consistent, and the Board considers it reasonably uncontradicted and credible for the purposes of this analysis.

The key question and controversy in this case is whether the Veteran's current hearing loss is etiologically linked to his in-service noise exposure / acoustic trauma.  The Veteran submitted an October 2012 private audiology opinion asserting that the Veteran's "[u]nprotected exposure to high intensity steady and/or impact noise (e.g. machinery, weaponry) during active military duty may have been a significant contributing factor [with] regard [to the Veteran]'s hearing loss."

An April 2013 VA examination report, prepared for the purpose of addressing this question, concluded that the Veteran's hearing loss was unlikely (less likely than not) caused by or a result of an event in military service.  However, the rationale for this opinion clearly asserts "[n]oise exposure is not conceded as highly probable."  Thus, the April 2013 VA medical opinion is based upon a factual predicate in conflict with the facts the Board has accepted for the purposes of this analysis.  The Board (as well as the agency of original jurisdiction) has accepted that the Veteran was exposed to acoustic trauma during service; the fact that the April 2013 VA examination report is based upon an assumption of a contrary fact (that the Veteran did not have significant noise exposure during service) makes the conclusions of the April 2013 VA examiner inadequate for the purposes of this appellate analysis.  The Board may not rely upon the conclusion of the April 2013 VA medical opinion in this decision.

The Board observes, in passing, that the April 2013 VA medical opinion remarked that "[i]t should be noted a 10dB shift is noted at 4000Hz in the left ear" between the Veteran's service entrance and separation examination reports; this appears to suggest that the April 2013 VA examiner believed that the Veteran's December 1968 service separation examination report's audiometric data required conversion from ASA to ISO units.  As discussed above, the Board has performed the arithmetic conversion of the December 1968 service separation examination report's audiometric data and found that it appears there were further upward shifts in hearing thresholds in both ears (indicative of worsened hearing acuity) during service.

The Board also notes that the April 2013 VA examiner further concluded: "Because the current hearing loss cannot be attributed to noise exposure while in service, neither can a symptom such as tinnitus as it is often related to the noise exposure which would have caused the hearing loss."

In December 2016, the Veteran submitted a private audiology report that states, in pertinent part:

He has a history of being exposed to an explosion during Vietnam and immediately noticed ringing in his ears and some hearing loss and i[t] never completely resolved.  His hearing test today is classic for noise induced hearing loss with a rapid reduction in his hearing above 10 Hz.  The ringing in the ears is often a side effect of the hearing loss....

Resolving reasonable doubt in the Veteran's favor, the Board finds that the December 2016 statement from the private hearing care provider indicates that the Veteran's hearing loss is of a nature that is attributable to noise exposure.  The opinion unequivocally states that the hearing loss presents a "classic" case of noise induced hearing loss and specifically discusses that the Veteran experienced noise exposure during his military service.  Although not entirely expressly clear on the point, the Board finds that the December 2016 private opinion tends to support a finding of nexus between the Veteran's current hearing loss and his significant noise exposure during military service.  The Board considers the competent opinion to be probative evidence, as it appears to be informed by some pertinent familiarity with cited circumstances of the Veteran's service.

The only contrary indication of record, suggesting an etiology of the hearing loss other than the Veteran's in-service noise exposure, is the April 2013 VA medical opinion that noted the Veteran's post-service experience working as a "garage foreman" as another source of noise exposure.  However, the April 2013 opinion assumed that the Veteran did not experience significant noise exposure during service, while the Board accepts that he did experience significant in-service noise exposure.  Because the April 2013 VA medical opinion relied in part upon a factual predicate that is contradicted by the Board's factual findings, the Board discounts its probative value and shall not rely upon its conclusion in this case.

Thus, there is no competent probative medical opinion of record that indicates that the Veteran's hearing loss is unlikely related to his accepted acoustic trauma during military service.  The April 2013 VA medical opinion is inadequate for the purposes of this analysis, and the December 2016 private medical opinion indicates that the Veteran's hearing loss is due to noise exposure and identifies the in-service noise exposure that has been recognized as credibly shown in this decision.

The Board notes that the nexus element of service connection requires only a causal relationship, not a sole causal relationship (in isolation).  The Board finds that the evidence is at least in equipoise with regard to the question of whether the Veteran's hearing loss is related to his military service; therefore, service connection for such disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With regard to tinnitus, the December 2016 private medical opinion described the Veteran's diagnosis as "often a side effect of the hearing loss," and the April 2013 VA medical opinion noted that tinnitus "is often related to the noise exposure which would have caused the hearing loss."  The Veteran has testified (including during his November 2016 Board hearing) that he experienced the perception of ringing in his ears since the time of his in-service acoustic trauma associated with the grant of service connection for hearing loss in this decision.  There is no competent probative evidence indicating that the Veteran's tinnitus is more likely attributable to any alternative cause.  Notably, tinnitus is a disability that is eminently capable of observation by the person experiencing it, and generally is not capable of objective verification.  Therefore, lay evidence is competent evidence to establish the existence of tinnitus, and credible testimony is probative evidence to establish when tinnitus began and continuity of symptoms since.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

One way of substantiating a claim of service connection for a chronic disability such as tinnitus is by showing that the claimed disability became manifest in service, and has persisted since.  See 38 C.F.R. § 3.303(b).  The Veteran's statements have related the onset of his tinnitus to the time of his exposure to acoustic trauma during service in Vietnam.  The Board finds the Veteran's statements regarding onset and persistence of tinnitus since service credible.  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board concludes that all the requirements for establishing service connection are met, and that service connection for tinnitus is warranted.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


